TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 31, 2013



                                      NO. 03-10-00715-CR


                               Nilda Iliana Rodriguez, Appellant

                                                 v.

                                  The State of Texas, Appellee




          APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                AFFIRMED -- OPINION BY JUSTICE GOODWIN;
                  CONCURRING OPINION BY JUSTICE FIELD;
               DISSENTING OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s judgment of

conviction: IT IS ORDERED, ADJUDGED AND DECREED by the Court that the trial

court’s judgment of conviction is in all things affirmed; and it appearing that the appellant is

indigent and unable to pay costs, that no adjudication as to costs is made; and that this decision

be certified below for observance.